Citation Nr: 1512192	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-10 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD) with depression, in excess of 50 percent prior to June 2, 2010, and in excess of 70 percent thereafter. 

2. Entitlement to an effective date earlier than June 2, 2010 for a grant of a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and D.B.


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1974 to April 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, rendered in June 2010 and June 2011.  

Specifically, the Veteran's claim for service connection for PTSD was filed in November 2003.  She was granted service-connection for the condition in a June 2010 rating decision, which assigned her an initial 50 percent rating effective November 21, 2003 (the date of her claim) and a higher 70 percent rating effective June 2, 2010 (the date of a VA psychiatric examination). She appealed for a higher initial evaluation.   The RO granted her a TDIU in a June 2011 rating decision and assigned an effective date of June 2, 2010.  She appealed for an earlier effective date for the assignment of a TDIU.  

The Veteran testified before the undersigned Veteran's Law Judge (VLJ) at a June 2014 Travel Board hearing.  A transcript is included in the electronic record.  

The issue of entitlement to an effective date earlier than June 2, 2010 for a grant of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1. Prior to June 2, 2010, the Veteran's PTSD with depression did not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 

2. As of June 2, 2010, the Veteran's PTSD with depression has resulted in total occupational impairment. 

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 50 percent for PTSD with depression prior to June 2, 2010 have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 4.132, Diagnostic Code 9411 (2014).

2.  The criteria for a 100 percent  rating for PTSD with depression have been met as of June 2, 2010.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 4.132, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

The Veteran's claim regarding her staged rating for PTSD is a "downstream" element of the RO's grant of service-connected in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In January 2004, VA notified the Veteran of the information and evidence needed to substantiate and complete her claim, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. at 187.  This letter also noted other types of evidence the Veteran could submit in support of her claim.  The Veteran further was informed of when and where to send the evidence.  While this initial notice did not contain information concerning the "downstream" issues of effective dates and disability ratings, subsequent notice did, including a letter in November 2006, as well as the multiple supplemental statements of the case (SSOC) issued.  Moreover, neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore the Board concludes that the duty to notify has been met.

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the Veterans Claims Assistance Act (VCAA) or identified by the Veteran.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file, including her Social Security Administration (SSA) records; and the Veteran has not contended otherwise.

The  Board considers it unnecessary to schedule the Veteran for another hearing in support of her claims as she has already had the opportunity to testify before the undersigned Veterans Law Judge. The Board acknowledges that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

The Veteran has not contended, and the evidence does not otherwise show, that the undersigned Veterans Law Judge committed prejudicial error, either by failing to adequately apprise the Veteran of the issues presented or by neglecting to suggest the submission of helpful evidence that may otherwise have been overlooked. 38 U.S.C.A. § 5103; 38 C.F.R. § 3.103(c)(2); Bryant. In any event, the Board observes that, throughout the pendency of his appeal, the Veteran has displayed actual knowledge. Thus, even presuming, without conceding, that the Veteran's hearing did not fully comply with the Bryant provisions, such error was harmless in light of the actual knowledge of those provisions demonstrated throughout the appeals period. 38 C.F.R. § 3.103(c)(2) . Furthermore, there is no indication that the Veteran was otherwise denied due process during the course of his hearing. 

II. Higher Initial Ratings

As noted, the Veteran's claim for service connection for PTSD was received on November 21, 2003.  Service connection for PTSD was granted and a 50 percent rating was made effective November 21, 2003 (the date of her claim), and a 70 percent rating was made effective June 2, 2010 (the date of a VA psychiatric examination). She continued to appeal for the assignment of higher initial ratings. 

Evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.   The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 .

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In Fenderson v. West, 12 Vet. App 119 (1999), the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders-specifically under 38 C.F.R. § 4.130, DC 9411.  In addition, the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130.

Under the General Rating Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.  

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The Federal Circuit  clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency or duration; but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score ranging from 61 to 70 indicates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score ranging from 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  See Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

The Veteran underwent a VA psychiatric examination in July 2004.  The report contains an extensive history of the Veteran's psychiatric condition before, during, and after active duty service.  The Veteran stated that last time she worked was in 1994.  Upon examination, the Veteran was casually, cleanly, and neatly dressed.  She was alert, cooperative, and showed good eye contact.  She was oriented to time, place, and person.  Her psychomotor activity was slower than normal, but her speech was clear and of normal volume.  Her affect was anxious and uncertain; sometimes it was also tearful.  Her thought process was goal oriented.  She showed no signs of delusional or paranoid belief systems or suicidal ideation.  

She further reported many avoidance symptoms regarding anything that reminded her of her military sexual trauma (MST).  She said that this limited the time she spent around others; she considered herself a "hermit" who lived in her mother's basement.  While she reported a loss of all interest in recreational and entertainment activities, she did state she was able to maintain a relationship with her parents and children.  She stated that she never initiated conversations with them, though.  Additionally, she said she slept for about four hours each night with frequent interruption.  The examiner indicated that she exhibited anger, irritability, hypervigilance, depression, low energy, and dizziness.  The Veteran was diagnosed with PTSD according to the DSM-IV criteria, as well as depressive disorder.  A Global Assessment of Functioning (GAF) score of 55 was assigned, which is indicative of moderate symptoms.  The examiner stated that the conditions caused moderate discomfort when interacting with others, but did not reduce communication effectiveness.  She also stated that "[t]his level of fatigue, concentration problems, and inner turmoil will likely cause moderate work inefficiency and productivity, for example she would feel unsafe and be distracted."  The examiner continued that the Veteran suffered from moderately reduced reliability and moderately severe interference with her ability to interact effectively.  Her logical thinking ability was described as adequate.  

There is a "Disability Assessment Report" with a date stamp of December 2005 in the claims file; it is signed by a private psychiatrist.  At the evaluation, the Veteran reported not being able to work due to mental and emotional problems such as depression, anxiety, panic attacks, chronic fatigue, PTSD, and other physical conditions.  She rated the severity of her current mental condition as nine out of ten, with ten being suicidal.  She stated that she lived in an apartment alone and watched television and went on walks for enjoyment.  She stated that she did not manage her budget and had trouble living within one and understanding bills.  On examination, the Veteran's hygiene and appearance was normal, her attitude was described as motivated and cooperative, and her behavior did not contain any eccentric mannerisms or compulsivity.  Her speech was normal.  She did not have symptoms of depression regarding her sleep or feelings.  She did report having a low energy level, a loss of interest in sex, people, and fun, and having mild problems with memory and focus.  The examiner described the "level of prevailing mood" as "moderate, varying in severity."  There were no symptoms of manic episodes and the examiner stated there was "nothing collectively unusual regarding...motor activity, autonomic symptoms, or detachment feelings."  There were no signs of preoccupations, delusions, hallucinations, obsessions, or compulsions.  Cognitive functioning, including short-term memory, long-term memory, attention, and concentration was largely normal.  Her final diagnosis was major depressive disorder, severe, without psychotic features, and a GAF score of 55 was assigned.  The examiner stated in his discussion of the Veteran's work-related mental abilities that the Veteran's ability to withstand the stress and pressures associated with daily work activity was moderately limited.

There are multiple lay statements of record.  The Veteran's daughter submitted a statement dated in June 2005.  She detailed her mother's mental and physical conditions over the years.  She stated that she had "watched [her] mother deteriorate to the point of not being able to work any longer, and not having any interest in doing any of the things that she used to enjoy."  She stated that the Veteran had been out of work "since probably 1993-94."  She described generally her mother's change from someone that enjoyed life to what she now described as a hermit.  
The Veteran's mother submitted a very similar statement in August 2005.  She detailed her fears surrounding the Veteran's inability to care for herself.  There are several additional statements from friends of the Veteran and other family members.  These statements are chiefly concerned with the events surrounding her in-service MST.  But they also discuss generally how much the Veteran has changed over the years to someone who no longer is the joyful and happy person they once knew. 

After review of the above evidence, the Board must deny the Veteran's claim.  At no point before June 2, 2010 was evidence submitted that established that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  
The July 2004 VA examiner believed that the Veteran's psychiatric condition resulted in moderate impairment of reliability and moderately-severe interference in her ability to interact; she was also assigned a GAF score indicative of moderate symptoms rather than one representative of the more serious symptoms contemplated by the 70 percent rating.  Additionally, aside from her stress levels and her relationship trouble, the record does not indicate that she exhibited any of the other symptoms contemplated by the higher 70 percent rating in the relevant time period, including suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.  Regardless, it is not the presence of these symptoms alone that is determinative, but their effect on an individual's level of occupational and social functioning.  The symptoms that are of record from this period did not result in the requisite level of impairment for the 70 percent rating.  

The Board acknowledges that the Veteran was assigned GAF scores of 40 in August and September 2008 by VA nurses at psychosocial assessments.  Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

A GAF score of 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The assignment of these scores might suggest some impairment greater than that contemplated with the initial 50 percent rating assigned, but they are just one aspect for consideration in assigning a rating in this case.  As stated, the Veteran was assigned these scores for a brief period in 2008; however, the totality of the records, discussed above, are  not consistent. Thus while the GAF scores are afforded weight, the Board places more weight on the psychiatric records that provide comment on level of impairment the Veteran's mental symptoms cause her.  

The Board also recognizes the numerous lay statements of record from the Veteran, her family, and friends detailing her struggles with her mental conditions from 2003 to 2010.  However as laymen, without the appropriate medical training and expertise, they are not competent to provide a probative opinion on a medical matter, especially the severity of his PTSD in relation to the applicable rating criteria.  An examiner, including those who provided comment in this case, takes into consideration the Veteran's subjective complaints, her social and occupational history, and the results of the objective mental status evaluation in determining the overall severity of her PTSD.  This determination is multi-factorial, not just predicated on his lay statements and other testimony, but all of the relevant medical and other evidence.  Gonzales, 218 F.3d at 1380-81 (indicating that in the third and final step of the analysis of evidence (determining competency and credibility being the first two), the Board must assess the probative value and weight of the evidence in light of the entire record.  See also Baldwin v. West, 13 Vet. App. 1, 8 (1999).  The Board therefore places more weight on the VA examination and other psychiatric medical evidence than the Veteran's statements, as well as those submitted by her friends and family, regarding her symptoms and troubles in this earlier time period.

Thus, the Board concludes that prior to June 2, 2010, the criteria were not met for a rating in excess of 50 percent. 

Thereafter, the Veteran underwent a VA examination in June 2010.  An extensive history of the Veteran's psychiatric conditions is contained in the examination report, including the circumstances of her MST.  The Veteran reported that her mother helped her with activities of daily living such as shopping, cooking, cleaning, and laundry.  She stated that she was intensely anxious while out in public and thus did not go to stores on her own.  She stated she avoided malls, sporting events, movie theaters, restaurants, and other stores.  She stated that she neglected her personal hygiene and had difficulties with energy.  Upon examination, the Veteran presented as an intelligent woman overwhelmed by stress.  She lost track of questions and became periodically confused.  Her attention to hygiene appeared to be good.  Memory was intact for recent and remote, except for some spotty memory regarding specific dates and names.  Her affect was blunted and her mood was depressed and anxious.   She endorsed chronic serious difficulties with mistrust and suspiciousness, but did not endorse auditory or visual hallucinations, delusions, or paranoia.  She did not indorse impulsivity or ritualistic behavior, but did endorse hypervigilance, an increased startle response, crying spells, irritability, and poor frustration tolerance.  The examiner stated that she suffered from daily panic attacks brought on by exposure to crowds, nightmares, and traumatic cues.  She endorsed chronic sleep difficulties.  She also stated that she was forgetful of highly learned tasks, such as getting lost driving in her own neighborhood, as well as forgetting to how to play simple card games.  She denied suicidal or homicidal ideation.  The examiner diagnosed PTSD and depression, not-otherwise-specified, and assigned a GAF score of 40.  

The examiner stated that the Veteran had a serious symptomatology with a blunted affect and frequent panic attacks.  She denied that the Veteran had any friends and had been unable to work since 1994.  She continued by stating "[the Veteran] has chronic serious difficulties with depression, anxiety, insomnia, and PTSD symptoms...she presents with major impairments in several areas, such as work, friendship, and mood."  She also reiterated that the Veteran needed assistance with activities of daily living and was periodically neglectful of personal hygiene.  

In the "Integrative Summary" portion of the report, the examiner reiterated that the Veteran had serious difficulties with interpersonal functioning evidence by her lack of friends and severe social isolation.  She also cited to the Veteran's inability to be intimate with others, having not dated for the past 11 years.  The examiner stated that the Veteran is someone who would have serious difficulties effectively interacting in social settings and especially with strangers and men.  She also stated that the Veteran's difficulties with concentration, focus, attention, fatigue, and stress management would lead to serious difficulties with occupational reliability, efficiency, and productivity.  She highlighted the Veteran's forgetfulness and difficulty in learning new information. 

The Veteran underwent another VA examination for PTSD in October 2010.  There, the examiner marked that the Veteran experienced the following symptoms daily: exaggerated startle response, irritability, feelings of hopelessness and helplessness, panic attacks, social withdrawal, headaches, nausea, impaired concentrations, memory impairment, and diarrhea/other gastrointestinal distress.  The examiner marked that she experienced flashbacks once per week, and nightmares three to four times per week.  The examiner stated that the Veteran had strong relationships with both of her adult daughters and got along "pretty well" with her mother.  Other social relationships were quite limited and the Veteran reported that she lived like a hermit.  She stated that she enjoyed playing the guitar, drawing, and playing on the computer as hobbies.  While the examiner did mark that there had been suicidal thoughts, he specified that this was regarding the one attempt in 1980 and that the Veteran had denied the presence of any ideation since then.  The Veteran reported memory impairment in terms of forgetting what she was doing, getting lost, and having difficulty remembering remote information.  The examiner marked that the Veteran had severe depression, but not anxiety.  He also marked the Veteran had sleep impairment three to four times a week.  She was diagnosed with PTSD and assigned a GAF score of 40.  The examiner ultimately concluded that the PTSD signs and symptoms resulted in deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  The examiner highlighted social withdrawal and problems with sleep, concentration, and mood in making this determination.  

After review of this evidence, the Board concludes that a 100 percent rating for PTSD is warranted as of June 2, 2010 for her service-connected PTSD and depression.  The criterion for the higher 100 percent rating under the General Rating Formula for Mental Disorders is total occupational and social impairment.  The Veteran has not worked during the appeal period. She has indicated she has intense anxiety leaving the home and was overwhelmed by stress.  She has periodic episodes of confusion and daily panic attacks. Aside from her relationship with her mother and daughters, her social impairment is severe.  The June 2010 examiner stated that the PTSD caused major impairments in several areas, such as work, friendship, and mood, and the October 2010 examiner concluded that the PTSD signs and symptoms resulted in deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  There is notation of some troubles performing activities of daily living, a symptom contemplated by the higher 100 percent rating, in the June 2010 examination report.  In addition, it was noted that she had problems with her memory and became forgetful of highly learned tasks such as how to navigate within her own neighborhood. Giving the Veteran the benefit of the doubt, the Board finds that a total rating is warranted as of June 2, 2010.
. 

ORDER

Entitlement to a higher initial evaluation in excess of 50 percent prior to June 2, 2010 is denied. 

A 100 percent rating for service-connected PTSD with depression is granted as of June 2, 2010.


REMAND

The Veteran's remaining claim for an effective date earlier than June 2, 2010 for her grant of a TDIU must be remanded for further development.  

The Veteran alleges that her TDIU should be made effective November 21, 2003.  This is the effective date of her grant of service connection for PTSD.  The record indicates that the Veteran has not worked since 1994 and is in receipt of social security benefits.  While her current TDIU claim was initiated in August 2010, she was denied on previous occasions during the pendency of her PTSD claim.  The earliest TDIU claim, either formal or informal, of record in the relevant time period is a January 2005 Application for Increased Compensation Based on Unemployability.  

The record contains a December 2006 letter from a private physician which states that the Veteran's "multiple problems" render her unemployable.  The letter goes on to state that it is the Veteran's mental health problems as well as her back pain that combine to render her this way.  

Prior to June 2, 2010, the Veteran had a combined 60 percent rating for her disabilities.  This included a 50 percent rating for her PTSD with depression and a 10 percent rating for tarsal tunnel syndrome of the left foot.  Thus, she does not meet the scheduler criteria for a TDIU under § 4.16(a).  A TDIU is still grantable in this circumstance, however, albeit on an alternative extraschedular basis under the special provisions of § 4.16(b), if it is shown she is indeed unemployable because of her service-connected disabilities.  While the Board does not have the authority to grant an extra-schedular rating in the first instance, it does have the authority to decide whether a claim should be referred to VA's Director of the Compensation and Pension Service for special consideration when the issue either is raised by the claimant or reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

The Board concludes that the claims file should be sent to a VA vocational expert for an opinion as to whether the Veteran's service-connected disabilities rendered her unable to obtain and maintain substantially gainful employment between January 2005 and June 2010.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran's claims file to a vocational specialist for an opinion.  The examiner must review the claims folder prior to rendering any conclusions.  Notation of this review should be made in the completed report.  

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's service-connected disabilities (PTSD and tarsal tunnel syndrome of the left foot), in the aggregate, rendered her unable to secure or follow a substantially gainful occupation in the time period from January 15, 2005 until June 1, 2010.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered. 

In providing this opinion, the examiner should also acknowledge and discuss the Veteran's lay statements regarding the various effects of her conditions on his employment, the statements from her friends and family members, her SSA records, her private treatment records, and previous VA records and examinations in the claims file. 

All findings, conclusions, and opinions must be supported by a clear rationale.

2. If the vocational expert opines that it is at least as likely as not that the Veteran's service-connected disabilities did render her unemployable at all in this applicable time period, refer this case to the Director of Compensation and Pension Service for consideration of whether the Veteran is entitled to TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  The claims folder and a copy of this remand should be provided to, and reviewed by, the Director of C&P.

3. After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issue in light of all evidence of record.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


